NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

JOSE VIRGILIO SANCHEZ ALVAREZ,              )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-4633
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Ryan Thomas Truskoski of Ryan Thomas
Truskoski, P.A., Orlando, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.




NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.